IN THE COURT OF CRIMINAL APPEALS
                             OF TEXAS
                                         NO. WR-84,057-01


                      EX PARTE CHUCKWA DON CRABTREE, Applicant


                    ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                      CAUSE NO. 4600 IN THE 84TH DISTRICT COURT
                             FROM OCHILTREE COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant pleaded guilty to murder and was

sentenced to forty years’ imprisonment. He did not appeal his conviction.

        Applicant contends, among other things,1 that his trial counsel rendered ineffective

assistance, causing his plea to be unknowingly and involuntarily entered. Applicant alleges that trial

counsel failed to adequately plead his motion to suppress Applicant’s custodial statements, failed



        1
            This Court has reviewed Applicant’s other claims and finds them to be without merit.
                                                                                                      2

to investigate and challenge the validity of the enhancement allegations, and failed to advise

Applicant of his options, the benefits of going to trial, and the consequences of pleading guilty.

       Applicant has alleged facts that, if true, might entitle him to relief. Strickland v. Washington,

466 U.S. 668 (1984); Ex parte Patterson, 993 S.W.2d 114, 115 (Tex. Crim. App. 1999). In these

circumstances, additional facts are needed. As we held in Ex parte Rodriguez, 334 S.W.2d 294, 294

(Tex. Crim. App. 1960), the trial court is the appropriate forum for findings of fact. The trial court

shall order trial counsel to respond to Applicant’s claims of ineffective assistance of counsel. The

trial court may use any means set out in TEX . CODE CRIM . PROC. art. 11.07, § 3(d).

       If the trial court elects to hold a hearing, it shall determine whether Applicant is indigent.

If Applicant is indigent and wishes to be represented by counsel, the trial court shall appoint an

attorney to represent Applicant at the hearing. TEX . CODE CRIM . PROC. art. 26.04.

       The trial court shall first supplement the habeas record with copies of the trial docket, and

copies of all written motions filed and ruled on before Applicant entered his plea. The trial court

shall also supplement the record with copies of the plea papers, including the plea agreement, written

admonishments, waivers, stipulations, judicial confessions, and any evidence that was introduced

to support the plea, including the judgments from the prior convictions alleged as enhancements in

this case. The trial court shall make findings of fact and conclusions of law as to whether the

performance of Applicant’s trial counsel was deficient and, if so, whether counsel’s deficient

performance prejudiced Applicant. The trial court shall make findings as to whether Applicant’s

plea was knowingly and voluntarily entered, and as to whether he retained any right to appeal. The

trial court shall also make any other findings of fact and conclusions of law that it deems relevant

and appropriate to the disposition of Applicant’s claim for habeas corpus relief.
                                                                                                      3

       This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time shall

be obtained from this Court.



Filed: November 11, 2015
Do not publish